DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Claims 1 and 11-12 have been amended. Claims 1-24 are currently pending.

Response to Arguments

Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s Arguments that it would not have been obvious to include exactly one line card per backplane of Chamdani with regards to claims 1, the Examiner respectfully disagrees. 

Chamdani teaches a rack system (Figure 4, 400) that contains two backplanes which are coupled to multiple line cards (Fig. 4, 202; Col. 6, Lines 30-35, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets. Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). Chamdani discloses each backplane coupled to multiple line cards, but Chamdani does not explicitly disclose that each backplane is coupled to exactly one line card, but a different embodiment of Chamdani was incorporated to teach each backplane having only one line card (See Chamdani: Col. 4, Lines 1-6, the base rack 300 includes 4 or 16 line cards. It will be appreciated that the number of line cards per base rack 300 is preferably a power of two, such as 4, 8, 16, 32, and so forth, however, the present invention is not limited to such numbers and can be configured to work with any number of line cards 202). 
While Applicant argues that there is no motivation to only use one line card due to user quality-of-service requirements for claim 1, Chamdani states that any number of line cards can be used as stated above. Furthermore, Chamdani discloses that the cost of a rack system due to large amount of equipment is a quality-of-service concern (See Chamdani: Col. 1, Lines 51-57, Still further, since no available SAN protocol is truly ubiquitous enough to be readily integrated with other networking architectures in a heterogeneous SAN environment, bridges and conversion equipment are needed, which increases the cost and management of such a system). Thus, it would have been obvious that any user that does not require high-bandwidth speeds would utilize as few line cards as possible while still maintaining the performance that they require (i.e. such as one line card). Furthermore, the secondary reference Kim was incorporated in light of the newly amended claims and also discloses backplanes coupled to only a single line card (See Kim: Fig. 3, Each Backplane is Coupled to a Single Line Card; Col. 6, Lines 57-59, FIGS. 1-4 depict rack system 100 as including two backplanes, two sets of line cards, and one set of fabric cards), thereby showing that a single line card per backplane is a commonly used configuration in rack systems. 

Regarding Applicant’s Arguments that it would not have been obvious to include exactly one switch card per backplane of Chamdani in view of Oelke with regards to claims 12, the Examiner respectfully disagrees. 

Chamdani teaches a rack system (Figure 4, 400) that contains two backplanes which are coupled to multiple line cards (Fig. 4, 202; Col. 6, Lines 30-35, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets. Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203) and also coupled to multiple switch cards (Fig. 4, 204, Switch Cards). Chamdani does not explicitly disclose each backplane having a single switch card, thus the secondary reference Oelke was incorporated to teach a single switch card per backplane (See Oelke: Col. 11, Lines 11-19, present invention takes advantage of the switching and rerouting capabilities of the system. Thus, if only a certain number of line cards 310 are implemented only a certain number of switch fabric cards 300 is needed. In case that the system has to be expanded, an additional switch fabric card 300 and more line cards 310 can be inserted into the chassis. In this embodiment, one chassis can receive up to three switch fabric cards 300 and up to 16 line cards 310. The process of changing and adding line cards and/or switch fabric cards).
While Applicant argues that there is no motivation to only use one switch card due to user quality-of-service requirements for claim 12, Oelke states that any number of switch cards can be used as stated above. Furthermore, Chamdani discloses that the cost of a rack system due to large amount of equipment is a quality-of-service concern (See Chamdani: Col. 1, Lines 51-57, Still further, since no available SAN protocol is truly ubiquitous enough to be readily integrated with other networking architectures in a heterogeneous SAN environment, bridges and conversion equipment are needed, which increases the cost and management of such a system). Thus, it would have been obvious that any user that does not require high-bandwidth speeds would utilize as few switch cards as possible while still maintaining the performance that they require (i.e. such as one switch card).

Applicant’s arguments with respect to newly amended limitations of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6-8, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Kim (US 8,737,067).

Regarding claim 1, Chamdani teaches a connecting apparatus (Fig. 4, 400; Col. 6, Lines 28-30, FIG. 4 is a block diagram illustrating one embodiment of a switching device 400 of the present invention comprising a local base rack 300 and a remote base rack 301) comprising: N interconnection units (Fig. 4, Base Racks 300 & 301); M line processing units (Fig. 4, Line Cards 202; Col. 6, Lines 30-32, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets); and X switching processing units (Fig. 4, 204, Switch Cards), wherein each of the N interconnection units is connected to at least one switch processing unit of the X switch processing units, wherein at least one of the X switch processing units is connected to an interconnection unit of the N interconnection units (Col. 6, Lines 33-38, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203. The two base racks 300, 301 are coupled such that each of the switch cards 204 of each base rack 300, 301 are in communication with every other switch card 204 of the other base rack 301, 300 by way of connectors 405), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 4, Line Cards are Directly Coupled to Backplanes), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 4, Multiple Line Cards), N is a positive integer indicating the number of interconnection units and is greater than one (Fig. 4, Two Backplanes), and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N (Fig. 4, Four Switch Cards is greater than Two Backplanes). 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units. Chamdani does not explicitly teach each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units.
However, a different embodiment of Chamdani teaches wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 4, One Line Card can be implemented for a single interconnection unit) such that each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units (With only a single line card is connected to an interconnection unit, then each line card is attached to a different exactly one interconnection unit than other line processing cards; Col. 4, Lines 1-6, the base rack 300 includes 4 or 16 line cards… however, the present invention is not limited to such numbers and can be configured to work with any number of line cards 202).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of the different embodiment of Chamdani and include exactly one line card per backplane interconnection unit (i.e. two line cards total).   
One of ordinary skill in the art would be motivated to make the modifications because Chamdani discloses that there can be any number of line cards and thus it would have been obvious to make the modifications in order to comply with user specified quality-of-service network performance requirements. 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units and multiple switch cards coupled to the multiple backplanes via other switch cards. Chamdani does not explicitly teach at least one of the switch cards being coupled to each of the backplanes directly. 
Kim teaches a connecting apparatus comprising: N interconnection units (Fig. 3, 150/160, First and Second Backplanes); M line processing units (Fig. 3, 210-A/B, First and Second Line Cards); and X switch processing units (Fig. 3, 230, Switch Fabric Card), wherein each of the N interconnection units is connected to at least one switch processing unit of the X switch processing units (Fig. 3, Backplanes Couples to Switch Fabric Card; Col. 5, Lines 3-6, Fabric card 230 may include a switching mechanism. For example, fabric card 230 may include one or more switching planes to facilitate communication between line cards 210-A and/or line cards 210-B), wherein at least one of the X switch processing units is directly connected to each interconnection unit of the N interconnection units (Fig. 3, Switch Fabric Card 230 is Coupled Directly to Each Backplane 150/160 via fabric chip 330; Col. 5, Lines 52-59, particular one of the second set of connectors 154 of first backplane 150 may connect to fabric chip 330 on a particular fabric card 230. Fabric chip 330 may interconnect the particular one of the second set of connectors 154 with a particular one of the first set of connectors 162 of second backplane 160), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units such that each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units (Fig. 3, Each Backplane is Coupled to a Single Line Card and therefore the line card is connected to a different interconnection unit than other line cards; Col. 6, Lines 57-59, FIGS. 1-4 depict rack system 100 as including two backplanes, two sets of line cards, and one set of fabric cards). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Kim and allow at least one switch card of Chamdani to couple to each of the backplanes of Chamdani directly without another switch card in between.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the number of switch cards in the system while also allowing the backplanes to communicate with one another, thus satisfying communication requirements while reducing the size/heat generation and cost of the system (See Kim: Col. 2, Lines 25-29, it may be difficult to sufficiently cool a system of that size, as it may be difficult to obtain sufficient air flow through the system. Still further, connections on large backplanes may be sufficiently long to result in significant losses, which may negatively impact performance). 

Regarding claim 4, Chamdani in view of Kim teaches the connecting apparatus of claim 1. Chamdani further teaches wherein one of the N interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Fig. 4, 203, Backplane; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203).

Regarding claim 6, Chamdani in view of Kim teaches the connecting apparatus of claim 1. Chamdani teaches wherein one of the N interconnection units is connected to one of the X switch processing unit through a printed circuit board (Fig. 4, 203, Backplane PCB Coupled to Switch Card; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 7, Chamdani in view of Kim teaches the connecting apparatus of claim 1. Chamdani teaches wherein one of the N interconnection units is connected directly to one of the M line processing units through a printed circuit board (Fig. 4, 203, Backplane PCB coupled to Line Cards; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 8, Chamdani in view of Kim teaches the connecting apparatus of claim 1. Chamdani teaches wherein each of N (Fig. 4, 203, Backplanes), M (Fig. 4, 202, Line Cards), and X (Fig. 4, 204, Switch Cards) is greater than or equal two (Fig. 4, Two Backplanes, At Least Two Line Cards, Multiple Switch Cards). 

Regarding claim 10, Chamdani teaches the connecting apparatus of claim 1. Chamdani further teaches wherein each of the N interconnection units is a planar printed circuit board (Fig. 4, 203, Backplane PCB; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 11, Chamdani teaches a router (Fig. 4, Network Router System) comprising: a connecting apparatus (Fig. 4, 400; Col. 6, Lines 28-30, FIG. 4 is a block diagram illustrating one embodiment of a switching device 400 of the present invention comprising a local base rack 300 and a remote base rack 301) comprising: N interconnection units (Fig. 4, Base Racks 300 & 301); M line processing units (Fig. 4, Line Cards 202; Col. 6, Lines 30-32, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets); and X switching processing units (Fig. 4, 204, Switch Cards), wherein each of the N interconnection units are connected to at least one switch processing unit of the X switch processing units (Fig. 4, Backplanes are coupled to Switch Cards), wherein at least one of the X switch processing units is connected to each interconnection unit of the N interconnection units (Col. 6, Lines 33-38, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203. The two base racks 300, 301 are coupled such that each of the switch cards 204 of each base rack 300, 301 are in communication with every other switch card 204 of the other base rack 301, 300 by way of connectors 405), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 4, Line Cards Coupled to Backplanes), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 4, Multiple Line Cards), N is a positive integer indicating the number of interconnection units and is greater than one (Fig. 4, Two Backplanes), and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N (Fig. 4, Four Switch Cards is greater than Two Backplanes). 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units. Chamdani does not explicitly teach each backplane interconnection unit has a single line card coupled to it.
However, a different embodiment of Chamdani teaches wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units such that each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units (With only a single line card is connected to an interconnection unit, then each line card is attached to a different exactly one interconnection unit than other line processing cards; Col. 4, Lines 1-6, the base rack 300 includes 4 or 16 line cards… however, the present invention is not limited to such numbers and can be configured to work with any number of line cards 202).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the router to incorporate the teachings of the different embodiment of Chamdani and include exactly one line card per backplane interconnection unit (i.e. two line cards total).   
One of ordinary skill in the art would be motivated to make the modifications because Chamdani discloses that there can be any number of line cards and thus it would have been obvious to make the modifications in order to comply with user specified quality-of-service network performance requirements. 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units and multiple switch cards coupled to the multiple backplanes via other switch cards. Chamdani does not explicitly teach at least one of the switch cards being coupled to each of the backplanes directly. 
Kim teaches a connecting apparatus comprising: N interconnection units (Fig. 3, 150/160, First and Second Backplanes); M line processing units (Fig. 3, 210-A/B, First and Second Line Cards); and X switch processing units (Fig. 3, 230, Switch Fabric Card), wherein each of the N interconnection units is connected to at least one switch processing unit of the X switch processing units (Fig. 3, Backplanes Couples to Switch Fabric Card; Col. 5, Lines 3-6, Fabric card 230 may include a switching mechanism. For example, fabric card 230 may include one or more switching planes to facilitate communication between line cards 210-A and/or line cards 210-B), wherein at least one of the X switch processing units is directly connected to each interconnection unit of the N interconnection units (Fig. 3, Switch Fabric Card 230 is Coupled Directly to Each Backplane 150/160; Col. 5, Lines 52-59, particular one of the second set of connectors 154 of first backplane 150 may connect to fabric chip 330 on a particular fabric card 230. Fabric chip 330 may interconnect the particular one of the second set of connectors 154 with a particular one of the first set of connectors 162 of second backplane 160), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units such that each of the M line processing units is directly attached to a different exactly one interconnection unit of the N interconnection units than other line processing units of the M line processing units (Fig. 3, Each Backplane Interconnection Unit is Coupled to a Single Line Card and Not to Any Other Line Cards; Col. 6, Lines 57-59, FIGS. 1-4 depict rack system 100 as including two backplanes, two sets of line cards, and one set of fabric cards). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the router to incorporate the teachings of Kim and allow at least one switch card of Chamdani to couple to each of the backplanes of Chamdani directly without another switch card in between.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce the number of switch cards in the system while also allowing the backplanes to communicate with one another, thus satisfying communication requirements while reducing the size/heat generation and cost of the system (See Kim: Col. 2, Lines 25-29, it may be difficult to sufficiently cool a system of that size, as it may be difficult to obtain sufficient air flow through the system. Still further, connections on large backplanes may be sufficiently long to result in significant losses, which may negatively impact performance). 

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Kim (US 8,737,067) and further in view of Oelke (US 7,406,038).

Regarding claim 2, Chamdani in view of Kim teaches the connecting apparatus of claim 1. Chamdani does not explicitly teach wherein one of the N interconnection units is detachably connected to one of the X switch processing unit. 
Oelke further teaches wherein one of the N interconnection units is detachably connected to one of the X switch processing unit (Switch Fabric Cards can be detached/attached; Col. 10, Lines 65-67, With three switch fabric cards 300 implemented, a total of 24 16-port switches are available. Thus, every link of each line card 310 can be coupled with one link of the 24 16-port switches provided by the three fabric switch cards 300. If less switch fabric cards are implemented the respective ports remain unconnected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the switch cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of switch cards based on network performance required or switch card malfunction diagnosis. 

Regarding claim 3, Chamdani in view of Kim teaches the connecting apparatus of claim 1. Chamdani does not teach wherein one of the N interconnection units is detachably connected to one of the M line processing units. 
Oelke further teaches wherein one of the N interconnection units is detachably connected to one of the M line processing units (Col. 9, Lines 55-58, if the necessary bandwidth is less than the maximum bandwidth, for example, when only a subset of line cards are installed, only one or two switch fabric cards can be implemented).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the line cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of line cards based on network performance required or line card malfunction diagnosis. 

Claims 12-15, 17-22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Dahlfort (US 2011/0002108) and further in view of Oelke (US 7,406,038).

Regarding claim 12, Chamdani teaches a connecting apparatus (Fig. 4, 400; Col. 6, Lines 28-30, FIG. 4 is a block diagram illustrating one embodiment of a switching device 400 of the present invention comprising a local base rack 300 and a remote base rack 301) comprising: M interconnection units (Fig. 4, Base Racks 300 & 301); X line processing units (Fig. 4, Line Cards 202; Col. 6, Lines 30-32, Each of the two base racks 300, 301 includes 16 line cards 202 each with 16 ports capable of receiving and transmitting packets); and N switching processing units (Fig. 4, 204, Switch Cards), wherein each of the M interconnection units is connected to at least one X line processing unit of the X line processing units (Fig. 4, Backplane connected to Line Card), wherein at least one of the X line processing units is connected to an interconnection unit of the M interconnection units (Col. 6, Lines 33-38, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203. The two base racks 300, 301 are coupled such that each of the switch cards 204 of each base rack 300, 301 are in communication with every other switch card 204 of the other base rack 301, 300 by way of connectors 405), wherein each of the N switch processing units is connected to exactly one respective interconnection unit of the M interconnection units (Fig. 4, Backplane Coupled to Switch Card), and wherein M is a positive integer indicating the number of interconnection units and is greater than one (Fig. 4, Two Backplanes), X is a positive integer indicating the number of line processing units (Fig. 4, Multiple Line Cards), N is a positive integer indicating the number of switch processing units and is greater than one (Fig. 4, Two Switches), and X is greater than or equal to M (Fig. 4, More Line Cards than Backplanes). 
Chamdani teaches multiple line cards coupled to each of the backplane interconnection units and multiple switch cards coupled to the multiple backplanes via other switch cards. Chamdani does not explicitly teach at least one of the switch cards being coupled to each of the backplanes directly. 
Dahlfort teaches a connecting apparatus comprising: M interconnection units (Fig. 2, 9A/B, Backplanes); X line processing units (Fig. 2, 3A-D, Line Card); and N switch processing units (Fig. 2, 5A/B, Switch Card; Paragraph 0036, shown in FIG. 2 in which the line card and switch card assembly 3A-D, 5A-B is illustrated with dashed lines, such an additional backplane 9A can be L-shaped, having a vertical member connected to the switch card(s) 5A-B, and a horizontal member connected to each line card 3A-D); wherein at least one of the X line processing units is directly connected to each interconnection unit of the M interconnection units (Paragraph 0037, When using one or several backplanes arranged substantially perpendicular to both the line cards 3A-D and the switch cards 5A-B, such as the backplanes 9A and 9B, the line cards 3A-D and the switch card(s) 5A-B are equipped with second connection means (not shown) arranged to be connected to corresponding connection means on the backplane(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Dahlfort and allow a line card to be coupled directly to each backplane.   
One of ordinary skill in the art would be motivated to make the modifications in order to reduce signal transmission lengths via the use of direct connections thus reducing signal latency times (See Dahlfort: Paragraph 0035).
Chamdani teaches multiple switch cards coupled to each of the backplane interconnection units. Chamdani does not explicitly teach each backplane interconnection unit has a single switch card coupled to it.
Oelke teaches wherein each of the N switch processing units (Fig. 3, 300, Switch Card) is connected to exactly one respective interconnection unit of the M interconnection units (Fig. 3, Backplane) such that such that each of the N switch processing units is connected to a different exactly one interconnection unit of the M interconnection units than other switch processing units of the N line processing units (Col. 11, Lines 11-19, present invention takes advantage of the switching and rerouting capabilities of the system. Thus, if only a certain number of line cards 310 are implemented only a certain number of switch fabric cards 300 is needed. In case that the system has to be expanded, an additional switch fabric card 300 and more line cards 310 can be inserted into the chassis. In this embodiment, one chassis can receive up to three switch fabric cards 300 and up to 16 line cards 310. The process of changing and adding line cards and/or switch fabric cards).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Oelke and include exactly one switch card per backplane interconnection unit (i.e. two switch cards total).   
One of ordinary skill in the art would be motivated to make the modifications because Chamdani does not state a requirement for the number of switch cards (See Chamdani: Col. 5, Lines 51-52, In preferred embodiments, the base rack 300 includes 2 or 4 switch cards 204) and thus it would have been obvious to make the modifications in order to comply with user specified quality-of-service network performance requirements and avoid using more switch cards than is required (See Oelke: Col. 11, Lines 11-19). 

Regarding claim 13, the combination of Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani does not explicitly teach wherein each of the M interconnection units is detachably connected to the at least one of the X line processing units. 
Oelke further teaches wherein one of the M interconnection units is detachably connected to one of the X line processing unit (Col. 9, Lines 55-58, if the necessary bandwidth is less than the maximum bandwidth, for example, when only a subset of line cards are installed, only one or two switch fabric cards can be implemented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the line cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of line cards based on network performance required or switch card malfunction diagnosis. 

Regarding claim 14, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani does not teach wherein one of the N interconnection units is detachably connected to one of the M line processing units. 
Oelke further teaches wherein one of the M interconnection units is detachably connected to one of the N switch processing units (Switch cards can be removed/attached; Col. 10, Lines 65-67, With three switch fabric cards 300 implemented, a total of 24 16-port switches are available. Thus, every link of each line card 310 can be coupled with one link of the 24 16-port switches provided by the three fabric switch cards 300. If less switch fabric cards are implemented the respective ports remain unconnected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Oelke and allow the switch cards to be removable from the backplane interconnection units.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the number of switch cards based on network performance required or line card malfunction diagnosis. 

Regarding claim 15, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani further teaches wherein the one of the M interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Fig. 4, 203, Backplane; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203).

Regarding claim 17, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani teaches wherein one of the M interconnection units is connected to one of the N switch processing unit through a printed circuit board (Fig. 4, 203, Backplane PCB Coupled to Switch Card; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 18, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani teaches wherein one of the M interconnection units is connected directly to one of the X line processing units through a printed circuit board (Fig. 4, 203, Backplane PCB coupled to Line Cards; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 19, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani further teaches wherein the connecting apparatus is part of a router (Col. 8, Lines 49-55, After transmission across the backplane 203 (not shown) of remote base rack 301, packets are buffered in a buffer 630 in an appropriate subset 639 of queues 613 to be routed to the intended destination port 310).

Regarding claim 20, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 19. Chamdani teaches wherein one of the M interconnection units is connected to one of the N switch processing unit through a printed circuit board (Fig. 4, 203, Backplane PCB Coupled to Switch Card; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 21, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 19. Chamdani teaches wherein one of the M interconnection units is connected directly to one of the X line processing units through a printed circuit board (Fig. 4, 203, Backplane PCB coupled to Line Cards; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Regarding claim 22, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 13. Chamdani further teaches wherein each of M (Fig. 4, 203, Backplanes), X (Fig. 4, 202, Line Cards), and N (Fig. 4, 204, Switch Cards) is greater than or equal two (Col. 3, Lines 49-54, FIG. 3 is a logical diagram illustrating a base rack 300 of the present invention. The base rack 300 includes one or more line cards 202 in communication with one or more switch cards 204 across a backplane 203, and one or more Service Processor Cards (SPC) 305 also in communication via backplane 203). 

Regarding claim 24, Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 12. Chamdani further teaches wherein each of the M interconnection units is a planar printed circuit board (Fig. 4, 203, Backplane PCB; Col. 6, Lines 33-35, Each base rack 300, 301 further includes four switch cards 204 in communication with the 16 line cards 202 across a backplane 203). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Kim (US 8,737,067) and further in view of Anderson (US 6,535,780).

Regarding claim 5, Chamdani in view of Kim teaches the connecting apparatus of claim 4. Chamdani does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Chamdani.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chamdani (US 7,110,394) in view of Dahlfort (US 2011/0002108) in view of Oelke (US 7,406,038) and further in view of Anderson (US 6,535,780).

Regarding claim 16, the combination of Chamdani/Dahlfort/Oelke teaches the connecting apparatus of claim 15. The combination of Chamdani/Dahlfort/Oelke does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Chamdani.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Allowable Subject Matter

Claims 9 & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 9 and 23, none of the references shown alone or in combination teaches wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the X switch processing units in a one-to-one ratio, M being the positive integer indicating the number of line processing units; and each of the N interconnection units further comprises X third connectors directly connected to X corresponding fourth connectors included in a respective exactly one corresponding line processing unit, X being the positive integer indicating the number of switch processing units.

Citation of Pertinent Art 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0188480 to Lee discloses switch cards which are coupled to multiple interconnection units (See Figure 9B, Access Switch Chips are Coupled to Each Interconnection Switch Chip).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184